 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDDanDeeWestVirginiaCorporationandInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,GeneralTeamsters,Chauffeurs,Warehousemen and Helpers Local Union 697.Case 6-CA-4527January 5, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSNational Labor Relations Act, as amended, herein calledtheAct.Respondent filed an answer denying thecommission of any unfair labor practices, and a hearingwas held before me in Wheeling, West Virginia, on June24,1969,atwhichallpartieswererepresentedSubsequenttothehearing,GeneralCounselandRespondent filedbriefswhichhavebeencarefullyconsidered.Upon the entire record in the case and from myobservation of the witnesses, I make the following.FINDINGS OF FACTIJURISDICTION OF THE BOARDOn September 10, 1969, Trial Examiner GeorgeJ.Bott issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand wasengaging incertain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision,and the General Counsel filed limitedexceptions and a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions, brief, and the entire recordinthiscase,and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Dan Dee West VirginiaCorporation,Wheeling,West Virginia, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a charge ofunfair labor practices filed by the Union on March 6,1969, against Dan Dee West Virginia Corporation, hereincalledRespondent or Company, the General Counsel oftheNational Labor Relations Board issued a complaintand notice of hearing dated May 29, 1969, in which healleged thatRespondent had engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of the180 NLRB No. 80Respondent, aWest Virginia corporation, with itsprincipal office in Charleston, West Virginia, is engaged inthe nonretail sale of snack food products During the12-month period immediately preceding the issuance ofthe complaint, Respondent received goods and materialswhich were valued in excess of $50,000 and were shippeddirectly from points outside the State of West Virginia toits distribution centers in the State of West Virginia.Respondent concedes and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Statementof the IssuesBroadly stated, the questions are whether RespondentsuccessfullyconvertedthestatusofitsWheelingdriver-salesmen to that of independent contractors andrefused to bargain with the Union in the circumstances,regardless of whether the persons involved are employeesor independent contractors.B. BasicFindings1.BackgroundRespondent distributes its products through the use of10 distribution centers located inWest Virginia. Only theWheeling distribution facility is involved in this case. PriortoMarch 31, 1969, Respondent used six driver-salesmenand an extra driver to deliver its products to retail outletsintheWheeling area. After March 31, Respondent, asdescribed below, changed its method of distribution towhat it calls "independent distributors," but it retainedthe same six individual drivers to deliver its products. Thesparedriverwasalsoretainedalongwiththewarehousemen.The Union has represented the Wheeling drivers since1960 when it won a Board election and was certified astheirexclusiverepresentativeonAugust5,1960.Sometime after certification, Respondent also recognizedthe Union as the bargaining agent for its warehousemen,and for years the Union has had collective bargainingcontracts covering the drivers and the warehousemenemployed at Respondent's Wheeling distribution center.None of the other distribution centers are organized. DAN DEEWEST VIRGINIA CORP.2.Respondent decides to change its method ofdistributionAt a special meeting of Respondent's board of directorsheldonDecember 13, 1968,Lopatt,Respondent'spersonnel director,recommended that since"the salesmethod using distributors had been successful in its initialtests,thecompany(should)make this method theirpermanent way of doing business."The directors afterdiscussion then voted to "use distributors to sell thecompany products."3.The Union is advised of Respondent's decisionregarding the method of distributionThe labor agreement covering the drivers and thewarehouseman was due to expire on February 28, 1969,and, in accord with its terms,Pyle,president of theUnion,wrote Lopatt on December 16, 1968,and notifiedhim that the Union wanted to modify the contract andwould soon submit proposals to that end.On January 11,1969, Pyle met with the drivers and warehouseman anddiscussed possible changes in the contract.Following thismeeting, Pyle, on January 24, submitted written proposalsformodification to the Company.On February 6,Respondent acknowledged Pyle's communication andadvised that Respondent would set a date for the firstmeeting with the Union.The parties met on February 24, 1969.Lopatt keptminutes of the meeting.The meeting was brief and theminutes succinctly state what happened as follows:WHEELING UNION MEETING-February 24,1969Present for Union:Jim Pyle,Bob Sadler, and JohnHartigan (arrived late)Present for Company:Dan Lopatt,Jim Recknageland Charles Pike.As the meeting opened,Dan Lopatt discussed thenegotiations of the previous contract and noted that theunion had promised the company:1. If the company signed up for the pension program,themen would be given credit for all their previousyears of service with the company(Babe Lowe wasthe specific example).2. Inasmuch as everyone else in the Wheeling snackfoodmarket was an independent distributor, theunionmanagement would go out and obtain newbusiness for the company on the strength of the unioncontract.Lopatt pointed out that as far as it could be verified,no new business had materialized. He then read thefollowing prepared statement:The Board of Directors has decided to discontinue thepresentmethod of distribution at the end of thepresent contract.We are getting out of the retailbusiness and turning it over to anyone who wants it.My orders are to run an ad in the newspaper fordistributors who can financially handle the deal.Weare here to negotiate the termination of the salesmenbut I have been allowed to give preference to any ofour present employees to become distributors if theyare financially stable.Since they will be making moremoney we will encourage them to stay in the union.We are interested in making certain that Babe Lowegets a pension and we are willing to sign a contract to535get this accomplished.Bob Sadler,the steward,asked if Babe would bekept if the jobbers had individual bins and Lopattreplied:"Bob, outside of what I have just said,I can'tsay anything else until we settle the present problem."Lopatt then asked how many years credit Lowe hadon his pension.The union negotiators could not give animmediate answer.Lopatt stated his willingness tonegotiate and Hartigan replied:"We represent morethan one person"Lopatt countered that the position ofthe Company'sBoard of Directors had been stated andhe is here to carry it out.Hartigan asked:"Are you refusing to negotiate"Lopatt replied:"We are here to negotiate under theconditions I have set forth."Hartigan said:"We are not prepared to negotiate forBabe Lowe and exclude the other employees."Afterthis statement,Hartigan began to put his note paper inhis briefcase.LopattwatchedHartigan putting his note paperaway and said:"If that is your position,I'llreturn tomy Board and tell them what you decided. We willnotify you if we decide something different."At this point the meeting adjourned,with Jim Pyleuttering some remarks about shining up the weapons.4.Respondent meets with the employees to theexclusion of the UnionLopatt's announcement at the February 24 meeting wasthe first word the Union or the employees had aboutRespondent's decision to >rhange its method of distributingitsproducts.On the next day, the employees voted tostrikewhen Pyle told them what had happened at thenegotiation session,but this action was held in abeyancehowever,and the instant unfair labor practices filed withthe Board.On March 11,at a meeting of employees,but with nounion representative present, General Manager Recknagelread a proposed distributor's contract and told the menthattheywouldno longer be driver-salesmenbut"independent distributors."Recknagel also advised theemployees that they would be preferred by the Companyover outsiders who might apply for distributorships.Respondent had another meeting with the Wheelingdrivers on March 14. Recknagel said the men had certainquestions about the proposed change in their status andwanted to meet with Lopatt.At the March 14 meeting,whichwasagainattendedbyalldrivers,butnorepresentativeof the Union,Lopattexplainedtheprovisions of the distributorship agreement. The menasked questions about the size of the routes, commissionsand credits,which Lopatt answered.Some of the men haddoubts about their ability to run their own businesses,financially or otherwise,but Lopatt assured them that theCompany had confidence in their stability and wouldassistthem financially in any case. Details of themonetary provisions of the distributorship involving thedistributor's return were explained and it was noted thatpartof the commissions would be withheld by theCompany weekly to pay for the delivery trucks that themen would have to purchase from the Company.At the March 14 meeting,Lopatt also made it clearthattheCompany intended to sell the routes toindependent distributors but that Respondent would givethe present drivers preference over outsiders.It appeared,however, that while Lopatt was talking with the men,Recknagel and Supervisor Hamilton were interviewing 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicants, and the drivers were advised of this.5.Respondent concludes negotiations with thedriver-salesmenBecause it appeared at the end of the March 14meeting that the drivers wanted more time to consider theproposed arrangement, Recknagel promised to meet withthem again in a week or so at which time he would havethe contracts ready. On March 29 Recknagel gathered themen together as promised, and each employee, exceptHanson,who wanted more time to think about it,indicatedwillingnesstosignthesalesagreements.Recknagel told them that they must first resign asemployees, and he dictated a form resignation to one oftheemployees.Themen then executed identicalresignations and sales agreement.' In addition to the salesagreement, the drivers also signed a West Virginia Deedof Trust, which is a type of security agreement coveringRespondent's advances of money and merchandise as wellas the purchase price of the truck.Not long before Respondent and the driver-salesmenentered into distributorship agreements, the Union learnedthat individual negotiations to that end were going on OnMarch 17, Pyle, president of the Union, met with all thedrivers at the Union's offices inWheeling.All driverspresent signed a document stating that they had met withcompany representativeswho had advised them thatRespondent intended to sell its trucks After reciting thegeneral terms of the arrangement which the Company hadoffered them, the statement noted that the men hadstudied the Company's offer and thereby rejected it.Therefore, the statement concluded, "We request theUnion to further our negotiations."On March 18, 1969, Lopatt wrote the Union andadvised it that "the company is ready, willing and able tonegotiatethediscontinuanceofcompany operationsrelative to itsmethod of sales." The writer said thatRespondent would "continue to have a warehouse and awarehouseman," and added that it desired "to finalize acontract with (the Union) for all . . . employees."6.Additional negotiation sessionsThe parties held negotiation meetings on March 28 andJune 12, 1969, but were unable to resolve the dispute overthedrivers.Lopatt'sMarch 18 letter to Pyle mightindicate thatRespondent was willing to negotiate thequestion of whether or not to change its method ofdistribution, but a reading of the minutes of the March 28meeting in the light of Lopatt's and Pyle's testimonymakes it clear that Respondent had made a final andirrevocable decision regarding the drivers and no longerconsidered them employees. Respondent appeared willingto negotiate a full contract for the warehouseman andanyone else in a similar classification, and to negotiatematters Such as severance pay for drivers, but nothing thatwould concede an employee status for them. The minutesstate, for example, that Pyle insisted that he "was notaccepting the discontinuance of the sales operations," butLopatt replied that the Company had a right to decidehow to run the business and "the decision of the board ofdirectorswas to sell the sales routes." There was arelativelylongdiscussionofprovisionscoveringa'Hanson also became party to a sales agreement not long after, whenRecknagel told him he would appreciate it if he did, because Respondentwas running into some"problems" with the Unionwarehouseman, but Pyle continued to maintain that hereserved the right to "negotiate for the sales drivers " TheUnionaskedhowmanyemployeeshadsigneddistributorship contracts, but Lopatt did not give theinformation.PyleobservedthathethoughttheRespondent had violated the law in respect to thediscontinuance of the sales routes and its refusal tobargain with the Union for the drivers.Although there is also an indication in the minutes ofthe June 12 meeting that Respondent was ready tonegotiate the "termination of the salesmen's routes," areading of the minutes, taken with Lopatt's explanation,again shows that Respondent did not consider the driversto be employees and was willing, insofar as they wereconcerned, to negotiate only with respect to the effects ofthe change on them. At the meeting, for example, Lopatt,when asked by a union representative what he was therefor, referred the speaker to the written statement whichLopatt had read in the first session regarding the action ofthe board of directors which "had decided to discontinuethe present method of distribution at the end of thepresentcontract."Pyleagain insisted that he wasattempting to negotiate for the drivers as employees, andLopatt's replies clearly show that the drivers' status hadbeen predetermined and that Respondent would talk onlyabout the effects on the driver-salesmen of the institutionof independent distributorships. As indicated above, this isevident from Lopatt's testimony. He said that he wantedtonegotiatea contract for all "employees," but headmittedthattheformerdriverswhowerenow"distributors"were not employees in his view. He alsocandidly conceded that he was willing to bargain abouteffects, and by effects he meant "something like severancepay, health and welfare, other benefits," but not "abouttheir status as an employee or an independent contractor."7.Soliciting employees to withdraw from the UnionRobert Sadler, union steward, was asked on June 11 or12 by Recknagel and Hamilton to sign a statement whichread, "I, Robert Sadler, do hereby agree to have nothingmore to do with the Union." Sadler refused, and he sawthe document in Hamilton's office laterC. Analysis, Additional Findings, and Conclusions1. Independent contractors or employeesIndetermining the status of persons alleged to beindependent contractors, the Board has frequently heldthat the Act requires application of the "right to control"test.Under this test, the relationship is one ofemployment where the person for whom the services areperformed retains the right to control not only the ends tobe achieved but also the manner and means to be used inaccomplishing the result. If, on the other hand, control isreserved only as to the result sought, the relationship isthat of independent contractor. Resolution of the questiondepends largely upon the peculiar facts of each case. Nosinglefactor is controlling and the totality of thecircumstances must be considered.' More recent cases ofthe Board have emphasized that the test must be appliedinthe light of the economic realities present in eachsituation.''Pure Seal Dairy Company,135 NLRB76, 79,Cement Transport, Inc.162 NLRB 1261, 1265.'Mister Softee ofIndiana, Inc, 162 NLRB 354, APaladin,,Inc.168 DAN DEE WEST VIRGINIA CORP.Since, not unexpectedly, some of the factors present inthis case indicate an independent contractor status, otherspoint to an employee status, but most are mixed and needinterpretation in the light of the principles, the recordmust be reviewed in some detail.AllofRespondent's driver-salesmen executed twodocuments in the transaction wherein they becomedistributors, one a "West Virginia Deed of Trust" and theother a "Sales Agreement." Under the deed of trust, eachdriver agreed to purchase the truck he had been driving asan employee and Respondent retained a security interestin it until the price was paid. The buyer put up no cashfor the truck and did not negotiate its price. Respondentfixed the price, and the buyer agreed that Respondentcould deduct 3 percent of each weeks' volume of sales aspartpayment for the truck and for $900 worth ofmerchandise advanced to each driver. Under the securityagreement the purchaser of the truck agreed to keep thevehicle insured and pay all taxes assessed against anypersonalproperty covered bythe instrument.Italsoprovides, among other things, that in case of default inpayment, or if the driver fails to purchase merchandisefrom Respondent, the entire balance of the debt becomesimmediately due and bearsinterestat 6 percent.'By the terms of the salesagreementthe distributors aregiven the exclusive right to sell Respondent's products interritories described in the agreement and which are thesame territories or routes that the distributors serviced asdriver-salesman. Respondent determined the boundaries ofeach person's route, and in case any territory overlappedanother,Respondent reserved the right to make a finaldecision in the matter.Respondent establishes the price the distributors pay foritsproduct less a 20 percent discount. This price anddiscountwas not negotiated with Respondent, butapparently was in accord with the policy that Respondenthadestablishedinitsotherdistributorships.Thedistributor does not on his own discount merchandise tothe retailer, and he is obligated to absorb one-halt' of anydiscounttheRespondentmightauthorize.'Thedistributors'weeklycompensation is the differencebetween the amount the retailers pay him for the productsless the amount of money Respondent deducts for the costof the merchandise advanced the distributor and theamount of any money in repayment of loans. Thedistributors deposit all collections in Respondent's bankaccount and Respondent weekly makes a distribution tothedistributorsafterperformingthebookkeepingfunctions which include not only the basic computation ofsalesminusadvances, but also various types of credits forreturned merchandise.Under thesales agreementthe distributor agrees thathe will not sell any products of any other company similarto those of Respondent. Although the agreement forbidsthe sale of competitive products, distributors continue tosell a small amount of snack merchandise purchased fromother companies as they did in the past. The amount ofthese noncompetitive products is an insignificant part oftheir total sales, however. It also appears that thismerchandise is delivered to all of them at Respondent'swarehouse where they garage their trucks at a rental feeNLRB No. 132;CarnationCompany,172 NLRBNo. 215,Deaton TruckLines, Inc.,143 NLRB1372, 1377.'The notes were non-interest bearing.An example of one of the deeds oftrust in evidence shows the face value of the debt of the buyer as $2,200'The price which Respondent discounts to the distributor effectively fixesthe price that distributors must charge retailers.537of $5 per month.The sales agreement provides that upon its terminationby the buyer or seller the distributor will not compete withthe seller in his territory for 2 years.As we have seen, the distributor provides his own truckwhich he purchased on credit from the Respondent andunder the sales agreement he is required to have markedon the side of each truck his "name, address and hisownership." The record shows that Respondent suggestedthat each distributor create a proprietorship name andpaid to have this name painted on each distributors' truck.Respondent's telephone number is also on the trucks,which are uniformly painted with Respondent's color andbearRespondent'snameanddecalsadvertisingRespondent's products. Distributors are required to carryappropriate liability insurance and they must provide theirown gasoline and oil and maintenance. Repairs, too, aretheirown responsibility. It appears, however, thatRespondent saw to it that the trucks were in goodcondition before the purchase and it also advanced eachman $200 for payment of insurance premiums.Respondent also advanced each distributor $300 so that hecould pay his first quarter Federal tax. Respondent alsosupplies,without cost, all tools necessary for sellingproducts,likedisplayracksandmiscellaneouspromotional material.Respondent does not deduct withholding or socialsecuritytaxesfrom the payments it makes thedistributors,but it does provide free medical insuranceunder a Blue Cross group plan. The contract requires thebuyer to operate his sales truck on the basis of a 6-dayweek and service each retailer at least once a week. Whilenothing is said about hours, and each man can set hisown, they all operate pretty much as they did in the pastas far as reporting for work is concerned.In addition to other bookkeeping and record keepingservices which Respondent supplies to the distributors, thedistributors are required by contract to keep up-to-dateroute cards. Respondent supplies these route cards and thedistributor keeps the information current and furnishes acopy to the Respondent. The agreement also guaranteesthe distributor Respondent's expert help by providing thatRespondent's sales organization will promote sales in thedistributors' territory, without expense to the distributor,by"adviceand recommendation in the manner ofservicing a route in accordance to the rules of the Seller initsown sales organization" and by sending "into theterritory when so deemed necessary by the Seller, its ownsales supervisors to work with the Buyer and his salesmenthrough instruction and advice to help promote sales."Respondent assigns its supervisors to ride with the driversfor the just stated purpose.6 In addition, Respondentassigns a spare driver or an extra truck when distributorsare on vacation or need extra assistance because of loadslargerthan they can handle. The distributors payRespondent for this service, but the profits from the routego to the distributors, not the extra driver or theCompany.In the sales agreement the seller agrees to furnishmerchandise, but, subject to certain restrictions on theseller,the seller reserves the right to determine theamount of sales to be made in any territory. On the otherhand, should sales fall below what Respondent considers isright, the buyer must put into effect "recommendationsmade by the seller to increase sales." If the distributor'Distributors also attendsalesmeetings at company expense as they didbefore theybecamedistributors. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDfails to follow the seller's recommendation, which, forexample,may include placing additional trucks in theterritory, the seller may cancel the agreement.Respondent retains the right to approve or reject anyindividual hired by the distributor, and it also restrainsany sale,assignmentor transfer of the territory allocatedto the distributor by the agreement.In addition to being able to terminate the exclusivesales provision of the agreement and take over the routefor the reason stated above, Respondent has broad powersunder the contract to terminate it immediately uponwritten notice "if the Buyer fails to do any of the thingsas required by or provided in" the agreement.Inmy view, and I so find, despite some indicia of anindependentcontractorstatus,suchasthedriverssupplying a truck and bearing most of the cost of itsoperation, Respondent actually controls not only the endto be achieved but the manner and means of achieving it,and, realistically, the distributors are so utterly dependenteconomicallyonRespondent and their activities soinextricablyinterwovenwithandcontrolledbyRespondent's policy determinations that the relationshipinvolvedcanonlybedescribedasthatofemployer-employee, differing only in insignificant waysfrom that which existed before the documents whichpurported to make the men independententrepreneurswere signed.Manner and means of operation and financial andeconomic dependence are necessarily interrelated and noteasily separated. It is the combination of factors which isimportant, of course, in deciding who has the right tocontrol, but an attempt at separation will be made here.With respect to manner and means, the following appear:Each driver involved drove a truck and serviced acertain number of customerson an assignedroute prior toMarch 26, 1969. He still drives the same truck andservices the same customers, and he cannot enlarge histerritory,although he can acquire new customers andreporttheirnames and purchases to Respondent.Respondent, by contract, controls where he works astightly as it did before, and the commission he makescontrols how long and how hard he works as much ormore than Respondent ever did. Moreover, the salesagreement requires that the drivers operate on a 6-daycalendar week, serve each retailer at least once a weekand file reports with Respondent. It is not surprising inthe light of these combined controls that distributors workpretty much the same schedules that they did in the past.The Respondent also has substantial control over thetechniques and methods of operations. Prior to the newarrangement, Respondent trained drivers in the work, andof course it had the right to discharge them if they wereincompetent.Today, distributors still are trained andinstructed by means of sales meetings and by the use ofsales supervisors on their routes. The purpose of thesesupervisory controls are the promotion of sales, but thesalesagreement provides that sales volume is the"essence" of the contract, that both parties will act toincrease sales volume,thatRespondent will use its salesorganization to help promote sales in the particularterritory involved, and that if sales fall below a certainstandardandthedistributorfailstofollowrecommendationsofRespondent to increase sales,Respondent may take a number of actions,includingcancelling the agreement or making sales in the territoryitself.Respondentby thiscombination of practices andprovisions,itseems tome,caneffectivelyandsubstantially control the distributors.'Respondentmaintainsa spare truck and a spare driverto assistthe distributors when they have extra large loadsor promotional material, or in case of breakdowns orvacations.Whether the employer or the workman supplies thetools necessary for doing the work is a common lawcriterium frequently invoked in this area.' The distributorssupply the truck, but Respondent supplies promotionalmaterial, display racks and other devices necessary fordisplay.The distributorshavea proprietorship name painted onthe door of the truck, but Respondent suggested thistechniqueand paid the artist to paint thename. Inaddition,asseenabove,thetruck looks the sameotherwiseandalsocontainsRespondent's telephonenumber.The salesagreement givesRespondent the right toapprove or reject any individual hired by a distributor.The financial and economic factors involved in therelationship have been alluded to in the statement of facts.They, in combination with other factors, are significant inapplying the "right to control" test, for they indicate thatthe supposed independentbusinessman invested little ofhis own capital in the enterprise and has little to say abouthow the important decisions effecting the adventure'sprofits will be made.First of all, Respondent sold the truck on a conditionalsale or mortgage basisand the drivers invested no money.Respondentcharges no interest on the loanandoalso,advanced $900 worth of merchandise and sums of money,to pay forinsuranceand taxes.Financially,Respondent put the drivers in business,and, financially, it keeps them there. It controls the use oftheir current income and extends credit to their customers.All credit payments are made directly to Respondent whobillsthecustomer,andany cash collected by thedistributorsmust be deposited in Respondent's bankaccount. Failure to deposit or account for collections iscause to cancel the sales agreement.At the end of theweek, if the distributors report and account for all theircollections, Respondent makes the computations and payseach driver a sum of money.Unlike the independentbusinessman,the distributorshave little control over the very things they are supposedto generate(salesand profits), for Respondent can controltheir volume and set their prices. These matters are allregulatedby the contract. In addition to setting priceswithout distributorconsent,Respondentmay discountmerchandiseand the distributor must absorb half of thediscount tothe retailer.The distributorssellan insignificantamount ofproducts not distributed by Respondent, but they areprohibitedby the contract from selling competitiveproducts. In effect, therefore, all their time must bedevoted topromotingRespondent's products.'The distributors,unlike independent businessmen,neitherown nor accrue any significantalienableproprietaryinterests in the business.The Respondentallots the territory and is the final arbiter about anydispute overitssize and area.The agreement providesthat it cannot be sold,assignedor transferred. If the'AllenMilk Company,158NLRB 285, 300-301;Frito-Lay, Inc,167NLRB No. I l'This is an unreliable factor evenif it is onlyone indicator,for whosupplies the tools which persons who are admittedly workmen use variesfrom industry to industry.'WesternNebraskaTransportServiceDivisionofConsolidatedFreighiways.144 NLRB301, 304-305. DAN DEE WEST VIRGINIA CORP.agreement is terminated for any reason, the distributor isrestricted from selling any similar products in the territoryfor a period of 2 years. Renewal of the agreement at itsexpiration depends on mutual agreement.Finally,Respondent has reserved broad authority tounilaterally terminate the agreement "if the Buyer fails todo any of the things as required by or provided in thisAgreement, or fails to honestly and faithfully perform anddischarge his obligations as herein provided" bygiving written notice of an intention to do so. In the lightof the distributors' undertakings to follow Respondent's"advice and recommendations" in the sales area, thesecontrolspointtoanemployer-employee relationshipterminable almost at will.-2.The refusal to bargaina.Majority and appropriate unitOn the basis of the whole record,including the historyof collective bargaining and the stipulation of the parties,I find that:All driver-salesmen and warehousemen of the Employerat itsWheeling distribution center,excluding all othersalesmen,officeclericalemployees,professionalemployees,guards and supervisors as defined in theAct,constituteanappropriateunitforthepurposesofcollective bargaining within the meaning of Section 9(b) ofthe Act.The Union was certified by the Board as the majorityrepresentativeof the employees in 1960 and its lastcontract with Respondent expired on February 28, 1969.Allcontractscontainedunionshopandcheckoffprovisions.Afterexpirationofacertificationyear,majority status of a union is presumed,but an employermay rebut such presumption which objective facts showingthat he has a reasonable basis for believing that the Unionhas lost its majority. There were no facts offered here toshow that the Union had lost its majority or thatRespondent could rationally believe that it had. As amatter of fact,the record shows, as found above,that, onFebruary25, six of theunit employees met with theUnion and voted to strike over Respondent'sallegedrefusal to bargain,and on March17,1969,allunitemployees clearly reaffirmed their support for the Unionby signing a document requesting the Union to continueto press Respondent for bargaining.Ifind and concludethat the Union is and has been for many years theexclusive bargaining representative for all employees inthe above unit for the purposes of collective bargainingunder the Act."b.Respondent's refusal tobargainwith respect to itsdecision to change to a distributorship methodRegardless of Respondent's economic justification forinstituting a distributorshipmethod,itwas neverthelessbound to bargain with the Union both about the decisionand the effects of such decision."As set out moreextensively in the above statement of facts,Respondent'sboard of directors decided on December 13, 1968, to use"Carnation Company,supra;The Maxwell Company,164 NLRB No.97."Celanese Corporation ofAmerica,95 NLRB 664;KimbroughTruckingCo.,160 NLRB 954, 957-958.539distributors to sell the Company's products, and althoughthepartiesengagedincorrespondencethereaftersupposedlyarrangingfor collectivebargainingfor a newagreement,itwas only at the first meeting on February24, 1969, that Respondent disclosed its decision to theUnion. Although Respondent argues that it was the Unionwhich refused to bargain with the Respondent at that andsubsequentmeetings,it is crystal clear thatmanagement'sdecision about distributorships had already been made andwas irrevocable. As pointed out earlier, the very minute ofthemeetings show that where Respondent said it waspresent to "negotiatethe termination of salesmen" itmeant that it would discuss matters such as severance payand other matters which become relevant when a person'sstatus changes from employee-to exemployee. The minutesshow that Respondent's aim in the negotiationssessionswas toward a contract for the warehouseman only andprovisionscovering the termination of the drivers. Pyleinsisted on negotiatingfor all persons as employees, andLopatt refused. If there wereany lingeringquestion aboutRespondent'spositionon the status of the drivers, it wasdispelledby Lopatt's testimony to the effect that themethodofdoingbusinesshadbeendecidedbyRespondent, that he would negotiateregardingthe effectsof the change on the drivers, and that he would bargainfor all employees but driverswere no longeremployees. Itmay be true that the Union avoided bargaining about theeffects of the change, but bargaining on that subject waspremature until the matter of the change was resolved oranimpassereached on it. Respondent's obligation was notjust to notify the Union that it was going to convert to adifferentmethod of distribution, but to bargain withrespect to the very adoption of the plan. This Respondentdid not do, and it thereby violated Section 8(a)(5) of theAct."C.Bypassing the Union and signing individualcontracts with the employeesSince I have found that the drivers remained employeesand the Union was their representative, Respondentviolated the Act by meeting with the employees withouttheir representative present on March 11, 14 and'20, 1969,for the purpose of dealing directly with said employeesabout their terms and conditions of employment andentering into individual contracts with them. The privatenegotiators leading to agreements and changes in theconditions of employment were in derogation of the statusof the majority representative and a violation of Section8(a)(5) of the Act." It is unnecessary to consider whatmay have been the case if Respondent had bargained toanimpassewith the Union about its decision to use thedistributorshipmethod in its business and subsequentlymet with the employees with the Union's knowledge andconsent, because Respondent failed to bargain at all aboutitsdecision to change its method of operating andnegotiatedwith the employees without the Union'sknowledge.' I"Fibreboard Paper ProductsCorp v. N.L R B.,379 U.S. 203;Townand Country Manufacturing Company, Inc,136 NLRB 1022, enfd. onother grounds 316 F.2d 846(C A. 5), TonkinCorp., of California, d/b/aSeven Up Bottling Co., of Sacramento,165 NLRB No. 61;Servette, Inc.,133 NLRB 132;Squirt-Nesbitt Bottling Corp.,130 NLRB 24, 34."Fibreboard Paper ProductsCorp v.N L.R B., Servette.Inc., supra;Squirt-Nesbitt Bottling Corp.supra."Medo Photo Corporationv.N L.R. B ,321U S.678, 684;MayDepartment Stores v.N.L.R B.,326 U.S. 376,N.L R B.vKatzU.S 736;Carnation Company,172 NLRB No. 215."Even if,contrary to what I have found,the status of the drivers was 540DECISIONSOF NATIONALLABOR RELATIONS BOARDd.Unilaterally changing working conditionsAftertheindividualcontractsweresigned,theemployees, on or about March 31, 1969, began to functionas distributors and this made a substantial change in theirmethod of compensation and in their other benefitsprovided under the expired collective bargaining contract.These unilateral changes were also violations of Section8(a)(5) of the Act, as alleged in the complaint.16e.Respondent's continued refusal tobargain with theUnionAlthough the Union and the Company met on March28 and June 12, 1969, after the new method of sales hadbeen installed,Respondent, as I have found in greaterdetail above, took the position that its decision to operateina distributorship fashion was irrevocable, although itwas willing to bargain about the effects of this decision onthe drivers. Respondent, although willing to negotiate anagreement covering the warehouseman as an employee,clearly took the position that since the drivers were nolonger employees, it need not bargain with the Unionabout them as such. Because the drivers remainedemployees represented by the Union, as I have found,Respondent's continued refusal to bargain with the Unionover their terms and conditions of employment violatedSection 8(a)(5) of the Act."f.Independentviolationsof Section 8(a)(1) of the ActThe complaint, as amended at the hearing, alleged thatRespondent urged employees to state in writing that theyno longer desired to be represented by the Union.Employee Sadler, who was also the Union job steward,testifiedwithout contradiction that, on or about June I Ior 12, 1969, Supervisor Recknagel, who was active inarrangingthemeetings with the men where the salesagreements were discussed and executed, and SupervisorHamilton, asked him to sign a document already preparedwhich contained a declaration that the undersigned agreedto have nothing more to do with the Union. Subsequently,Sadler saw this document in Hamilton's mail bin.Recknagel admitted participating in this incident, andHamilton did not testify. By soliciting Sadler to withdrawfrom the Union, particularly in the context of this case,Respondent violated Section 8(a)(1) of the Act.18IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, which have been found to constitute unfair laborpractices, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andchanged from thatof employeesto independent contractors,Respondentwould have violated theAct byrefusing to bargain with theUnion aboutitsdecision to eliminate unit jobs and contract the workout.Town &CountryManufacturing Company, Inc. supra:Tonkin Corporation ofCalifornia,d/b/a Seven Up BottlingCompany of Sacramento, supraIN L R. B.v.Katz.supra"AllenMilk Company.158 NLRB 285."Thereis no evidence in the record to support the allegation,which wasalso added at the hearing,that Personnel Director Lopatt urged employeesto disavow and to persuade other employeesto disavow support for theUnion.commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Since it has been found that Respondent refused tobargain with the Union as the exclusive representative ofthe employees in the appropriate unit described herein, buthas, to the contrary, bargained individually with theemployees and entered into individual contracts withthem, it will be recommended that Respondent cease anddesist therefrom and that it cease giving effect to theindividual contracts with its driver-salesmen. It will berecommended that Respondent offer the driver-salesmenwith whom it has made individual contracts immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them wholefor any loss of pay he may have suffered by reason ofemployment under individual contracts.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3Alldriver-salesmenandwarehousemen of theRespondent at its Wheeling distribution center, excludingallother salesmen, office clerical employees, professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of the Act.4.At all times since May 15, 1963, and continuing todate, the Union has been the exclusive representative forthe purpose of collective bargaining of all the employeesin the aforesaid unit within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain with the Union, as foundabove, on February 24, 1969, and thereafter, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (I) of the Act.6.By soliciting its employees, to withdraw from theUnion, Respondent violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from.(a) Refusing to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unitfound herein.(b)Continuingorgivingeffecttoany individualindependent distributorship contracts executed with any of DAN DEE WEST VIRGINIA CORP.its driver-salesmen in the unit.(c)Dealing individuallywith its driver-salesmen inderogation of their bargaining representative, encouragingorsolicitingthemtorevoketheirbargainingrepresentative'sauthority to represent them for thepurpose of collective bargaining, or, in any like or relatedmanner, interferingwith,restraining,orcoercing itsemployees in the exercise of the right of self-organization,toform labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activitites, except asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act.(a)Bargain collectively with the Union, upon request,as the exclusive representative of the employees in theappropriate unit found herein with respect to wages, hoursandotherconditionsofemployment,and if anunderstanding is reached embody such understanding in asigned agreement.(b)Notify individually, and by the posting of noticesattachedhereto,alldriver-salesmenwithwhomRespondent has made individual contracts that it will nolonger offer, solicit, enter into, continue, or enforce suchcontracts, but without prejudice to the assertion by thedriver-salesmen affected of any legal rights they may haveacquired under such contracts.(c)Offer to all unit employees with whom Respondenthasmade individual contracts immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make each of them whole forany loss of pay he may have suffered at 6 percent perannum in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary or useful in determining compliancewith this Order, and the computation of the amount ofbackpay due pursuant thereto.(e)Post at its Wheeling, West Virginia, distributioncenter copies of the attached notice marked "Appendix.""Copies of said notice on forms provided by the RegionalDirector for Region 6 shall, after being duly signed by theRespondent, be posted immediately upon receipt thereofin conspicuous places and be maintained by it for a periodof 60 consecutive days, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that such noticesare not altered, defaced, or covered by any other material.(f)Notify the said Regional Director, in writing, within20 days from the receipt of this Trial Examiner's Decisionwhat steps Respondent has taken to comply herewith.l0"In the event that this Recommended Order is adopted by the Board thewords "a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of the United StatesCourtof Appeals,the words"pursuant to a Decree of the United StatesCourt ofAppeals, Enforcing an Order"shall be substituted for the words"Pursuant to a Decision and Order "541"In the eventthatthisRecommended Order be adoptedby the Board,this provisionshall be modified to read "Notify saidRegional Director inwriting,within 10 daysfrom the date of this Order, what steps theRespondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain collectively, upon request withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, GeneralTeamsters,Chauffeurs,Warehousemen and HelpersLocal Union 697, as the exclusive representative of ourdriver-salesmen and warehousemen regarding wages,hours,andworkingconditions,includingadistributorship plan and if an understanding is reached,embody such understanding in a signed agreement.WE WILL no longer enter into, continue, or enforceany individual contracts with our driver-salesmen.WE WILL offer to all driver-salesmen with whom wehaveindividualcontractsimmediateandfullreinstatement to their former or substantially equivalentpositions as driver-salesmen, without prejudice to theirseniority or other rights and privileges, and make eachwhole for any loss of pay suffered by reason ofemployment under individual contractsWE WILL NOT deal individually with driver-salesmenconcerning their terms and conditions of employmentbut WE WILL deal with the Union insteadWE WILL NOT try to get our driver-salesmen towithdraw from the Union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of yourrighttoself-organization,tobargaincollectivelythrough representatives of your own choosing, and toengage inany other concerted activities for the purposeofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activities,except to the extent that such rights might be affectedby an agreement requiring membership in a labororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the National LaborRelations Act.DAN DEE WEST VIRGINIACORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1536 FederalBuilding,1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 412-644-2969.